Tjxghman C. j.
after stating the case, delivered the court’s opinion as follows.
The objection to the patents is founded on the act “ to “ prevent the receiving any more applications, or issuing any “ more warrants, except in certain cases, for land within the “ commonwealth,” passed 22d April 1794, and a supplement thereto, passed 22d September 1794. These acts forbade the issuing of warrants or receiving applications for lands on which no settlement and improvement had been made; and it is contended, that as the warrants in question were laid on unsettled lands, their execution was illegal, and ought not to be confirmed by patents. It appears to us that this objection is not well founded. Upon a fair construction of the act of 19th February 1801, the persons in whose favour that law was made, had a right to take out warrants for their own use for vacant lands in any part of the state; and they were to pay the price, and comply with all the conditions imposed on the purchasers of land in that part of the state, where the lands lay. If they lay west of the Alleghany river, they would, have to comply with the terms of settlement and’improvement required by law to complete a title in that quarter; b if east of that river, nothing but the usual price in money was required. To give the act of 19th February 1801,- any Other construction, would be to deprive the persons intend-*275e.cí to be compensated, of a very material benefit, I mean the benefit of taking out warrants for themselves. They would have been obliged to sell their warrants to settlers, which would have very much reduced their value, or to speak more properly, they might have transferred to settlers their credit on the books of the receiver-general; but would have had no right to take out warrants themselves, unless they either purchased the right of settlers, or seated themselves on the lands intended to be taken up. This never could have been the intent of an act, by which it was designed to make a liberal compensation to persons who had paid money to the state through a mistake of its own officers. The compensation was liberal, because it included interest to the time of issuing the certificates. No interest was allowed on those certificates, because it was supposed that the holders might immediately use them as cash, by taking out new warrants. The opinion of this court is that the act of 19th February 1801, operated as a repeal of all former acts', requiring a settlement previous to the issuing of a warrant, so far as concerned warrants to be issued in favour of those persons who obtained credit in the books of the receiver-general in the manner above mentioned. They therefore allow the motion.
Rule granted.